SHERWOOD, J.-
On the trial of the issue joined in this quo warranto proceeding against Brandhorst as collector of Gasconade county, the trial court upon what it considered sufficient evidence, found the issue in favor of Brandhorst, and denied the writ of ouster. Henry Brandhorst was bom in Prussia in 1846. His father of the same name removed to this country in 1856, bringing his son with him. In 1857, the father, as found by the lower court, took out his first naturalization papers, when his son was eleven years of age. The father died in 1864, without having taken out his final papers. In 1865, the son himself took out citizen papera when he was nineteen years of age, as recited by the record.
The only question arising on these facts is whether they confer citizenship in respondent. This case is governed by the provisions of an act of Congress, “To Establish a Uniform Rule of Naturalization,” approved April 14, 1802. [2 U. S. Stat. at Large, p. 153.]
Henry Brandhorst, Sr., had made the preparatory deelartio-n required by section 1 of that act.
Section 2 of the act, approved March 26, 1804, provided: “That when any alien who shall have complied with the first condition specified in the first section of the original act, and who sháll have -pursued the directions prescribed in the second section of the said act, may die, before he is actually natural*461ized, the widow and children of such alien shall be considered as citizens of the United Sattes, and shall be entitled to all rights and privileges as such, upon taking the oaths prescribed by law.” [2 U. S. Stat. at Large, p. 293.]
But the second section of the act of March 26, 1804, just quoted, was repealed by that of May 24, 1828. [4 U. S., Stat. at Large, p. 310.] This fact is confessed and pointed out by Mr. Kiskaddon with a candor more charming than common. The lower court evidently was of the opinion, as-appears from quotations, that sections 2165 and 2168 of the Act of Congress of 1883, were the governing sections in this case; their provisions are in substance similar to those sections of the act of 1802 and 1804 already quoted. But inasmuch as the second section of the act of 1804 was repealed prior to the occurrences already related, there was no law in force in 1865 of the kind provided in section 2168.
But notwithstanding the absence of such a law, admitting a minor to be naturalized, yet respondent has been admitted for that purpose by the judgment of a court of competent jurisdiction. This judgment, even if it be erroneous, is not void; it can not be collaterally attacked, and can ónly be annulled or set aside by appeal or writ of'error, taken for that very purpose. That judgment has become competent and complete evidence of its own validity. [Spratt v. Spratt, 4 Peters, 393.]
Such naturalization judgments, can, it seems, be impeached for fraud by a proceeding in a. United States Court for-that purpose; but can not- be reached in such court- for mere error or irregularity. [U. S. v. Norsch, 42 Fed. Rep. 417.]
The worst that can be said of the judgment that naturalized respondent, is that the court giving that decision, gave the-wrong decision, when it had -the power to give the right one. But this did not at all affect its jurisdiction to render the-wrong judgment. Courts of all grades in this State have the-inestimable privilege of rendering wrong decisions, and these *462decisions, so far as concerns courts of nisi prius pass muster and pass current until (possibly and perhaps) reversed on error brought or appeal taken. But errors in the judgment of courts of last resort are remediless except in the few instances where constitutional provisions admit of taking the cause one step higher.
In reference to the rule that judgments irregular or erroneous but not void, can not be overthrown by means of a collateral attack, see State v. Wear, 145 Mo. 162, where the subject is elaborately discussed. That case was approvingly cited and followed in State ex rel. v. McKee, 150 Mo. 233.
Eor these reasons we affirm the judgment.
All concur.